           Case 21-70009 Document 26-2 Filed in TXSB on 02/11/21 Page 1 of 2




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       MCALLEN DIVISION

In Re:                                                     §                Case No. 21-70009-EVR
JOSIAH'S TRUCKING, LLC                                     §                (Involuntary Proceeding)
     Alleged Debtor(s)                                     §                       Chapter 7

    ORDER GRANTING EMERGENCY MOTION TO COMPEL ALLEGED DEBTOR
                TO TURN OVER PROPERTY OF THE ESTATE
                        [Relates to Docket No. ]

           CAME ON FOR CONSIDERATION the Emergency Motion to Compel Alleged Debtor to

Turn Over Property of the Estate (the “Motion”) filed by the Interim Trustee1, Catherine Stone

Curtis, and jurisdiction and venue being proper, and after notice and opportunity for hearing, the

Court finds that the Motion is meritorious and should be GRANTED. It is therefore

           ORDERED that the Alleged Debtor shall, within one (1) business day of the entry of this

Order deliver, or cause to be delivered, to the Interim Trustee, the following:

           (1)      The location, access/gate code information, keys, titles, and all other identifying
                    information for all vehicles, equipment, office furniture, or any other personal
                    property or assets belonging to Josiah’s Trucking, LLC.

           (2)      The QuickBooks (or similar bookkeeping software, if used in the past two (2)
                    calendar or fiscal years of the company) extract file for 2019, 2020, and 2021,
                    including user names and passwords, delivered via DropBox or similar to
                    ccurtis@pulmanlaw.com.

           (3)      The last two (2) years of complete bank statements, from including complete
                    account numbers on the statements, for any financial account to which Josiah’s
                    Trucking, LLC or you, on behalf of Josiah’s Trucking, LLC, has signatory
                    authority, delivered via Drop Box or similar software or via email to
                    ccurtis@pulmanlaw.com, or a physical copy of said bank statements delivered to
                    the Trustee’s physical office address.

           (4)      The last two (2) years of filed tax returns for Josiah’s Trucking, LLC, including all
                    depreciation or other attached schedules, delivered via Drop Box or similar
                    software or via email to ccurtis@pulmanlaw.com, or a physical copy of said bank
                    statements delivered to the Trustee’s physical office address.


1
    All capitalized terms have the same meaning as defined in the Motion.

                                                           1
       Case 21-70009 Document 26-2 Filed in TXSB on 02/11/21 Page 2 of 2




       (5)     The and 2019 and 2020 general ledger, end of year balance sheet, end of year profit
               and loss statement, delivered via Drop Box or similar software or via email to
               ccurtis@pulmanlaw.com, or a physical copy of said bank statements delivered to
               the Trustee’s physical office address.

       (6)     Copies of all insurance policies including riders, delivered via Drop Box or similar
               software or via email to ccurtis@pulmanlaw.com, or a physical copy of said bank
               statements delivered to the Trustee’s physical office address.

The Trustee’s physical office address is:

       Pulman, Cappuccio & Pullen LLP
       6316 N. 10th St. Bldg. A, Ste. 102
       McAllen, Texas 78504.
       [Call (956) 467-1900 ext. 405 upon arrival.]


DATED:

                                      __________________________
                                      Eduardo V. Rodriguez
                                      United States Bankruptcy Judge




                                                2
